DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
20 APR 2021 amendments to FIG. 4 are NOT entered. As noted on Page 2 of the 21 JAN 2021 non-final rejection Office action, applicants’ 26 FEB 2020 election (REM page 7) without traverse of Invention I, Species II, embodiment shown in FIG. 2, has been acknowledged. To be clear, semiconductor structure 200 of FIG. 2 is examined, i.e., not semiconductor structure 400 of FIG. 4. See Page 2 of 17 MAR 2020 non-final rejection Office action.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 2’s “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”, “the upper insulating layer entirely covering the conductive structure”; and claim 3’s “an intermediate insulating layer co-planar with and between the conductive pad and a top layer of the conductive structure”. The Office notes that a reference character for “conductive structure” does not exist.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Specification
The 20 APR 2021 amendments to paragraph [0039] are NOT entered. Applicants’ 26 FEB 2020 election (REM page 7) without traverse of Invention I, Species II, embodiment shown in FIG. 2, has been acknowledged. To be clear, semiconductor structure 200 of FIG. 2 is examined, i.e., not semiconductor structure 400. See Page 2 of 17 MAR 2020 Office action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: claim 2, “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”, “the upper insulating layer entirely covering the conductive structure”; and claim 3, “an intermediate insulating layer co-planar with and between the conductive pad and a top layer of the conductive structure”. Cf. intrinsic evidence in Abstract, paragraphs [0025], [0032], [0052], and semiconductor structure, e.g., silicon bridge, 200, depicted in FIG. 2 of US 20190131229.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
See previous Office action for quotations of 35 U.S.C. 112(a)(b).
Claims 2, 3, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the following: claim 2, “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”, “the upper insulating layer entirely covering the conductive structure”; and claim 3, “an intermediate insulating layer co-planar with and between the conductive pad and a top layer of the conductive structure”. Cf. intrinsic evidence at [0008], [0024]-[0027], and [0052] of US 20190131229. Cf. also semiconductor structure, e.g., silicon bridge, 400 depicted in FIG. 4 of the claimed invention.
Claims 2, 3, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites, inter alia, “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”. As noted above, a reference character for “conductive structure” does not exist. The recitation renders claim 2 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 2. For example, the term “vertically dense” is relative 
Claim 3 describes, inter alia, “between the conductive pad and a top layer of the conductive structure”. The description renders claim 3 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 3. Moreover, the described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements. For example, it is not definite where the top layer of the conductive structure is. As noted above, a reference character for “conductive structure” does not exist.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 2-13 are rejected under 35 U.S.C. 103 as obvious over embodiments of Okutsu et al. (US 20140097861; below, “Okutsu” – previously cited) as evidenced in or in view of ZHANG et al. (US 20150279817; below, “ZHANG” – previously cited). MPEP § 2143(A)-(G).
RE 2, MPEP § 2163.06(I) and insofar as definite, Okutsu, in FIGS. 12-13 and related text, e.g., ABSTRACT, paragraphs [0001] to [0168], FIGS. 3-11 and 14-21B, discloses a semiconductor structure, comprising:

    PNG
    media_image1.png
    1017
    723
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    1338
    831
    media_image2.png
    Greyscale

a substrate (20) having a lower insulating layer (21) disposed thereon, the substrate (20) having a perimeter;
a metallization structure (FIG. 13) disposed on the lower insulating layer (21), the metallization structure comprising conductive routing disposed in a dielectric material stack (e.g., 22-29);
a conductive pad (30T) disposed in a plane above the metallization structure (FIG. 13), the conductive pad (30T) electrically coupled to the conductive routing of the metallization structure (FIG. 13);
a conductive structure (21G2, 21G1. Giving the term “conductive structure” its broadest reasonable interpretation (BRI) consistent with the specification, Okutsu’s 21G2, 21G1 satisfies this element. MPEP §§ 2111 and 2131. Cf. intrinsic evidence at US 20190131229’s paragraph [0052].) laterally adjacent to the metallization structure (FIG. 13) and the conductive pad (30T), the conductive structure (21G2, 21G1) comprising a vertically dense arrangement of lines and vias aligned along a common axis; and
2, 21G1) (see below for: wherein an entirety of the upper insulating layer (30) has a uniform thickness and is planar).
Okutsu discloses the claimed invention except for an entirety of the upper insulating layer has a uniform thickness and is planar. It would have been obvious … to modify the device of Okutsu wherein an entirety of an upper insulating layer is planar because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. ZHANG’s 284A in FIGS. 9-11 and related text, e.g., [0031] to [0033].
RE 3, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, further comprising an intermediate insulating layer (e.g., 29 under 30T) co-planar with and between the conductive pad (30T) and a top layer of the guard ring (21G2, 21G1), wherein the upper insulating layer (30) is further on the intermediate insulating layer (29 under 30T).
RE 4, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 2, wherein the upper insulating layer (30) is a layer of silicon nitride. It would have been obvious … to use silicon nitride; since it has been In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 5, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 4, wherein the layer of silicon nitride is a layer selected from the group consisting of a silicon rich silicon nitride layer, a silicon poor silicon nitride layer, and a stoichiometric silicon nitride layer (Si3N4). It would have been obvious … to use a silicon rich silicon nitride layer, a silicon poor silicon nitride layer, and a Si3N4; since it has been held to be within the general skill … to select a known material … as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 6, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 4, wherein the layer of silicon nitride has a thickness approximately in the range of 75-150 nanometers. However, the film thickness claim range of 75-150 nanometers is considered to be an obvious matter of finding an optimum workable range for some chosen design requirement utilizing the disclosure of Okutsu. Furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 7, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 2, wherein the conductive pad (30T) has a In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 8, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 2, wherein the conductive pad (30T) comprises copper. It would have been obvious … to use copper; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 9, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the metallization structure (FIG. 13) comprises a bottommost metal line layer (e.g., 24Aw) disposed on the lower insulating layer (21), intermediate layers of alternating metal line layers and via layers disposed on the bottommost metal line layer (24Aw), and an uppermost metal line layer (e.g., 27W) disposed on the intermediate layers of alternating metal line layers and via layers (FIG. 13).
RE 10, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 9, wherein the conductive pad (30T) is disposed on a layer comprising a terminal via structure (e.g., 30p) disposed in a second intermediate insulating layer (29 under 
RE 11, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the conductive pad (30T) is disposed in a layer of silicon oxide (e.g., [0107], [0109]).
RE 12, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the semiconductor structure is a silicon bridge (e.g., .
RE 13, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the substrate (20) is free from having semiconductor devices disposed therein.
Claims 2-13 are rejected.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 20 APR 2021 rebuttal arguments (REM pages 8-16) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the claim rejections supra. Regarding the 20 APR 2021 amendments to paragraph [0039] and FIG. 4 REPLACEMENT SHEET (REM pages 8-10), the amendments and sheet have not been entered. The instant Office action presents an examination of semiconductor structure 200 of FIG. 2, i.e., not semiconductor structure 400 of FIG. 4. Applicants are reminded that the general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. See MPEP § 819. Applicants are further reminded that filing a continuation-in-part application is useful when adding matter not disclosed in an earlier nonprovisional application. 

Regarding the 35 U.S.C. 103 rejections of claims 2-13, applicants assert that a prima facie case of obviousness does not exist. REM pages 11-16. Specifically, applicants assert that: 1. prior art reference ZHANG’s dielectric layer 284A does not have uniform thickness (REM page 14); and 2. prior art reference Okutsu teaches away from its modification to provide protection film 30 with a planar surface such as ZHANG’s 284A. Applicants’ assertions are found to be unpersuasive. ZHANG satisfies this element because the not-in-specification term “uniform thickness” has been given its BRI. Thus applicants’ assertion 1 is not persuasive. 
Applicants’ assertion 2 is not persuasive because applicants have failed to apply the proper legal standard for “teaching away.” “A reference may be said to teach away when a person of ordinary skill, upon examining the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Haruna, 249 F.3d 1327 (Fed. Cir. 2001) (quoting Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir. 1999)). With regard to Okutsu, it is noted that rather than “teaching away”, Okutsu merely discloses that protection film 30 is a dielectric and may protect a side wall surface of an electrode pad. Cf. paragraphs [0090] and [0134] of Okutsu. While Okutsu may describe 30 as being used to protect a side wall surface, Okutsu does not discount or discredit a uniformly thick and planar 30 tantamount to teaching away from using a 
In light of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive. Accordingly, the rejections of claims 2-13 are maintained.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/WALTER H SWANSON/Primary Examiner, Art Unit 2815